                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:19-CV-201-KDB-DCK




 RUBY DIANNE YOUNG, Executrix of
 the Estate of LARRY SCOTT YOUNG,

                        Plaintiff,

        v.
                                                        CONSENT PROTECTIVE ORDER

 CHARLOTTE-MECKLENBURG
 BOARD OF EDUCATION,


                        Defendants.




       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, N.C. Gen. Stat.

§§ 115C-319 and 115C-321, and 20 U.S.C. § 1232g and 34 CFR § 99.31, upon stipulation

by the parties, the Court enters the following Order:

       In the course of this action, Plaintiff may request production of documents and

information contained in personnel records concerning applicants, current and/or former

employees and school-related records of student-athletes of Defendant Charlotte-

Mecklenburg Board of Education (“Defendant”), or Defendant may use such documents

and information in its defense.

       Portions of such documents and information may be confidential personnel records

of local boards of education protected and limited from disclosure under N.C. Gen. Stat.

§§ 115C-319 and 115C-321, or confidential student records protected from disclosure under
                                              1
20 U.S.C. § 1232g and 34 CFR § 99, but which may be disclosed pursuant to Court order

under N.C. Gen. Stat. § 115C-321(a)(4) and 34 CFR § 99.31 and the circumstances

applicable here.

          The parties have an interest in limiting disclosure of the records and information to

the litigation of this case. Documents and information have been or may or will be sought,

produced or exhibited by and among the parties in the above-captioned case, which include

certain materials that a party may designated as confidential (“Confidential Materials”) and

produce or otherwise disclose during the course of this lawsuit under the terms outlined

herein.

          IT IS HEREBY ORDERED THAT:

          1. Confidential Personnel Information. “Confidential Personnel Information” of

current and former employees of Defendant and applicants for employment with Defendant

(who are not Plaintiffs in this litigation) includes “personnel file” information as defined in

N.C. Gen. Stat. § 115C-319, and also includes information which concerns or relates to

an individual’s application, selection or non-selection, promotions, demotions, transfers,

leave, salary, suspension, performance evaluations and forms (including observations),

disciplinary actions, termination of employment, grievances, complaints, any EEOC or

discrimination matters, human resources and other investigations, licensure information, and

similar information and documents, wherever located and in whatever form. Confidential

Personnel Information may be located in, but not limited to, the following documents or

materials: (i) personnel files, (ii) interview files and the information contained therein, (iii)

supervisory notes and documentation, (iv) investigative files that include incident reports,

as well as notes, photos, videos and audio recordings, and (v) employment files maintained


                                                2
by employee relations, by school administrators at Independence High School where

Plaintiff worked, or by other CMS administrators.

          2. Confidential Personal Information. Plaintiff may be asked to produce

medical records or other health-related information of her decedent as well as personal

financial and tax records and private communications with others, including with friends and

family.

          3. Confidential Student Information. The lawsuit involves interactions between

Plaintiff and students who were football players at Independence High School. The student

and school records of these students may be pertinent to the factual issues in the case.

          4. Designation of Records as Confidential. Any party producing or furnishing

information to another party, to the Court, or at a deposition in connection with this litigation,

may designate as “Confidential,” in accordance with the procedures set forth herein, any

such information, document or part thereof, interrogatory answer, response to request for

admissions, deposition testimony, excerpts and summaries of such information, or

other materials as set forth in this Order. Confidential Personnel Information, Personal

Information and Student Information may be designated as “Confidential.” Such designation

shall be made at the time the information in produced or furnished, or at a later time as

provided herein.

          5. Procedure for Designating Information as Confidential.

          Parties may designate information as Confidential in the following manner:

(a) In the case of documents or other written materials, by affixing to each page of every

such document, at the time of production, the word “Confidential” by stamp or other

method that will make the word conspicuous;

                                                3
(b) In the case of answers to interrogatories, designation shall be made by placing the word

“Confidential” adjacent to or at the end of any answer deemed to contain confidential

information. Alternately, answers deemed to contain confidential information may be

bound separately and marked with the word “Confidential”; or

(c) In the case of depositions or other pretrial testimony in this action by the parties or any

of their officers or employees, by a statement to that effect on the record by counsel for the

party who claims that Confidential Material is about to be or has been disclosed. Unless

the parties intend to designate all of the information contained within a particular document

or deposition testimony as Confidential Materials, counsel for that party should indicate in

a clear fashion the portion of the document or testimony that is intended to be designated

as confidential. If not noted during a deposition, within a reasonable period of time after

a transcript is produced, counsel for either party may designate a response as Confidential

Material.

       6. Restricted Use of Confidential Information.

(a) Documents/information designated as “Confidential” pursuant to this Protective

Order shall be used solely for the purposes of this action and shall not be disclosed to any

person except the following individuals:

       (i) the Court (including the Clerk’s office, stenographic reporters and videographers,

engaged in such proceedings as are necessary to the preparation for trial and trial of this

action);

       (ii)    counsel for the parties, their staff members, their professional and

paraprofessional employees;

       (iii)   any experts or service contractors (i.e., court reporters or outside


                                                4
photocopying or imaging services) associated by the parties regarding this action;

       (iv)    the parties to this litigation, including officers or managers of a party who

have a need to know the information for purposes of this litigation; or

       (v)     by mutual consent.

(b)    Documents produced pursuant to this Protective Order shall not be used for any

purpose other than evidence in this litigation and may not be disclosed under any

circumstances to anyone not connected with this action as a party, witness, counsel,

consultant, staff person or court personnel, except as the records might become public at

trial or summary judgment. However, use of Confidential Material during the trial of this

action or in any hearing in connection with the disposition of this matter by any party shall

in no way permit the use of such material for or in connection with any other lawsuit,

action, hearing or proceeding, or for any other purpose without further order of the Court,

express agreement by both parties, or pursuant to a subpoena.

(c)    Nothing in this Order is intended to interfere with an individual’s right to examine

his/her own personnel file and the right of Defendant and its designated representative(s)

from examining any personnel or student information to the extent a school district is

permitted to do so by law.

       7. Acknowledgment. All persons to whom Confidential Material is disclosed

pursuant to paragraph 4 of this Order shall be bound by this Order. It shall be the

responsibility of counsel for each party to this action to ensure that persons authorized to

receive Confidential Material pursuant to paragraph 4 of this Order have knowledge of

the terms of this Order.

       8. Inadvertent Disclosure. In the event a party inadvertently produces materials


                                               5
which should have been, but were not, marked “Confidential,” the party may designate such

materials as “Confidential” by notifying counsel of the error and producing the documents

again, with the “Confidential” designation, prior to the expiration of the discovery deadline

set by the Court. The parties will then treat these documents as if they had been marked

“Confidential” when they were first produced.

       9. Use of Confidential Materials in this Case. Nothing in this Order shall prevent

or impair the use by a party of Confidential Materials as set forth in paragraphs 1-3 of

this Order in proceedings in this litigation, including motion papers, affidavits, briefs, other

papers and depositions filed with the Court or at any deposition, or hearing, conference, or

trial before the Court so long as confidentiality of such information is protected as

provided herein. To the extent any Confidential Material is filed with the Court, counsel

filing the Confidential Material shall file it under seal in accordance with the LCvR 6.1.

       10. Rights Preserved. Notwithstanding the foregoing provisions, this Order shall not

prejudice the right of any party to object to discovery on other grounds. Any party also may,

upon reasonable notice to the opposing party’s counsel, move for an order relieving it of the

provisions of this Order for good cause shown. Further, all parties retain the right to apply

to the Court for an order affording additional protection to Confidential Material as the

circumstances may warrant. Nothing contained herein shall prevent a party from seeking

modification to this Order.

       11. Ultimate Disposition of Confidential Information. The ultimate disposition

of all Confidential Materials protected by this Protective Order shall be made subject to a

final order entered by this Court upon the completion of litigation.

       12. Protection of Copies. All copies, extracts or summaries prepared from


                                               6
Confidential Materials produced hereunder shall be subject to the same terms of this

Order as the Confidential Material from which such copies, extracts or summaries were

prepared, if properly designated.

        NOW, THEREFORE, IT IS HEREBY ORDERED for good cause shown and

with the consent of the parties that the discovery of protected personnel records and other

information shall be had only upon the following terms and conditions:

        A. All information and documents from protected personnel records concerning

current and/or former employees of Defendant and applicants for employment with

Defendant, and other confidential records and information identified in Paragraph 1 above

that are produced or received by the parties shall be treated as confidential and shall

not be disclosed for any purpose other than the proceedings in this litigation.

        B.     All personal information and documents from Plaintiff identified in

Paragraph 2 above that are produced or received by the parties shall be treated as

confidential and shall not be disclosed for any purpose other than the proceedings in this

litigation.

        C.     All Students Records identified in Paragraph 3 above that shall be produced

or received by the parties pursuant to the requirements of 20 U.S.C. § 1232g and 34 CFR §

99, shall be treated as confidential and shall not be disclosed outside of this litigation.

        D. The parties may only disclose such confidential records and information in

discovery in the manner described in Paragraphs 6 and 7:

        E. All such persons to whom confidential information and records are disclosed

shall be informed of this Consent Protective Order and shall be bound by its terms and

conditions.

                                                7
       F. No copies of any confidential document shall be made except as is necessary

for the preparation and hearing of this case.

       G. At the conclusion of this litigation, all copies of confidential documents shall

be returned to the respective parties of this case, except counsel may keep a file copy to

comply with State Bar requirements.

       H. By consenting to this Protective Order, the parties do not waive any other

objections allowed under Fed. R. Civ. P 26(b) to the discovery of information.

       SO ORDERED.




                                      Signed: February 3, 2020




                                                8
Consented to by Counsel for the Parties

 /s/ S. Luke Largess                            /s/ Terry L. Wallace
 S. Luke Largess (NC State Bar No. 17486)       Terry L. Wallace (N.C. State Bar No.
 Tin, Fulton, Walker & Owen, PLLC               26806)
 301 East Park Avenue                           Wallace Childers PLLC
 Charlotte, NC 28203                            5821 Fairview Road; Suite 110 Charlotte,
 Tel.: 704-338-1220                             North Carolina 28209
 Fax: 704-338-1312                              Phone: 704-626-2900
 llargess@tinfulton.com                         Fax: 704-626-3476 Email:
 Attorney for Plaintiff                         terry@wallacechilders.com
                                                Attorney for Defendant Board




                                            9
